DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-7, 10, 19-22 under Paturle and Kontz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blinken.
Applicant’s arguments filed 05/31/2022 with respect to claim(s) 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paturle et al (US 2019/0003852 A1) in view of Birken et al (US 2017/0115114 A1).
Regarding claim 1, Paturle et al disclose an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed (Paturle; Para [0067]), cause the apparatus to at least: receive first audio data from a sensor (Paturle et al; Para [0033]); establish a baseline frequency profile (Paturle et al; Para [0042][0098]); identify, within the audio data, an audio event, wherein the audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Paturle et al; Para [0032][0042]); identify a location corresponding to the audio event (Paturle et al; Para [0022]); and encode the audio event in a database to correspond to the location (Paturle et al; Para [0068]-[0069]); but do not expressly disclose identify a road surface irregularity based on the audio event, wherein the road surface irregularity comprises a property of the road at a fixed location. However, in the same field of endeavor, Birken et al disclose an apparatus comprising identify a road surface irregularity based on the audio event, wherein the road surface irregularity comprises a property of the road at a fixed location (Birken et al; Para [0051] [0033][0054]; the detection of pothole at a location is interpreted as property of the road at a fixed location). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to have an accurate the transportation of localization of the system.

Regarding claim 2, Paturle et al in view of Birken et al disclose the apparatus of claim 1, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 3, Paturle et al in view of Birken et al disclose the apparatus of claim 1, wherein the apparatus is further caused to extract a feature of the audio event wherein the extracted feature comprises a degree of frequency change in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 4, Paturle et al in view of Birken et al disclose the apparatus of claim 3, but do not expressly disclose wherein the apparatus is further caused to categorize the audio event as an estimated road surface irregularity based, at least in part, on the extracted feature of the audio event. However, in the same field of endeavor, Birken et al disclose an apparatus wherein the apparatus is further caused to categorize the audio event as an estimated road surface irregularity based, at least in part, on the extracted feature of the audio event (Birken et al; Para [0051][0033][0054]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to improve the accuracy of the road surface detection the system.

Regarding claim 5, Paturle et al in view of Birken et al disclose the apparatus of claim 1, wherein causing the apparatus to encode the audio event in a database to correspond to the location comprises causing the apparatus to generate a geo-referenced audio event and store the geo-referenced audio event to a map data layer to associate the audio event with the geo-referenced location (Paturle et al; Para [0068]-[0069]).

Regarding claim 22, Paturle et al in view of Birken et al disclose the apparatus of claim 1, but do not expressly disclose wherein the road surface irregularity comprises one or more of a pothole, a crack, a bump, a seam, or a transition between road surface materials. However, in the same field of endeavor, Birken et al disclose an apparatus wherein the road surface irregularity comprises one or more of a pothole, a crack, a bump, a seam, or a transition between road surface materials (Birken et al; Para [0051][0033][0054]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to improve the power consumption of the road surface detection the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Birken et al (US 2017/0115114 A1), Yoshida et al (US 2011/0164037 A1).
Regarding claim 6, Paturle et al in view of Birken et al disclose the apparatus of claim 1, the sensor comprises an audio sensor, wherein causing the apparatus to identify a location corresponding to the audio event comprises causing the apparatus to identify a location of a vehicle carrying the audio sensor (Paturle et al; Para [0068]) but do not expressly disclose and apply an offset to the location based on a relative location between the audio sensor and a location sensor of the vehicle. However, in the same field of endeavor, Yoshida et al disclose an apparatus comprising apply an offset to the location based on a relative location between the audio sensor and a location sensor of the vehicle (Yoshida et al; Para [0070]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the offset of location sensor data for environment data recording device taught by Yoshida as offset of the location sensor data for the audio sensor taught by Paturle. The motivation to do so would have been to improve the accuracy of the location data combined with the environment sensor data.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Birken et al (US 2017/0115114 A1),  IP.COM (NPL, The Automated acquisition of road surface irregurality and position data using passive acoustic sensors)
Regarding claim 7, Paturle et al in view of Birken et al disclose the apparatus of claim 1, but do not expressly disclose wherein the apparatus is further caused to suppress at least a portion of the audio data from the first sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event. However, in the same field of endeavor, IP.COM discloses an apparatus wherein the apparatus is further caused to suppress at least a portion of the audio data from the first sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event (IP.COM; Page 2; lines 28-29; samples deviate by more than threshold is not acceptable for use). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the audio data detection taught by IP.COM as audio detection taught by Paturle. The motivation to do so would have been to improve the accuracy of the location estimation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Birken et al (US 2017/0115114 A1), Luther et al (EP2320382 A1).
Regarding claim 10, Paturle et al in view of Birken et al disclose the apparatus of claim 1, wherein the sensor is a road noise sensor associated with a wheel (Paturle et al; Para [0065]), but do not expressly disclose wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor; identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria; suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor. However, in the same field of endeavor, Luther et al disclose an apparatus wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor (Luther et al; Fig 3; ambient sensor 14); identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria (Luther et al; Para [0030]); suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor (Luther et al; Para [0030]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the event detection taught by Luther as audio detection taught by Paturle. The motivation to do so would have been to reduce the effect of ambient noise.

Claims 11-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2015004394 A) in view of Lord (US 10,042,038 B1).
Regarding claim 11, Lee discloses a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer- executable program code instructions comprising program code instructions to: receive audio data from a sensor (Lee; Para [0047]); establish a baseline frequency profile for the audio data (Lee; Para [0048]); identify, within the audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Lee; Para [0050]-[0051]Fig 6a; first peak in the frequency spectrum interpreted as first audio event); identify, within the audio data, a second audio event, wherein the second audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Lee; Para [0050]-[0051]; Fig 6a second peak interpreted as second audio event) and identify a location along a road segment corresponding to the first audio event and the second audio event (Lee et al; Para [0022]), but do not expressly disclose wherein the location corresponding to the first audio event and the second audio event is identified based on the first audio event and the second audio event corresponding to a geo-referenced sequence of audio events, wherein the identified location is the location corresponding to the geo-referenced sequence of audio events. However, in the same field of endeavor, Lord discloses an apparatus wherein the location corresponding to the first audio event and the second audio event is identified based on the first audio event and the second audio event corresponding to a geo-referenced sequence of audio events (Lord et al; col 20; lines 20-30; detect location of matching sound events), wherein the identified location is the location corresponding to the geo-referenced sequence of audio events (Lord et al; col 20; lines 30-45; street sound correspond to a georeferenced sequence of audio). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the location estimation taught by Lord as location estimation in the device taught by Lee. The motivation to do so would have been to provide a georeferencing feature to the device.

Regarding claim 12, Lee in view of Lord et al disclose the computer program product of claim 11, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Lee; Para [0050]-[0052]).

Regarding claim 13, Lee in view of Lord et al disclose the computer program product of claim 11, further comprising program code instructions to extract a feature of the audio event wherein the extracted feature comprises a degree of a frequency change in the audio data (Lee; Para [0050]-[0052]). 

Regarding claim 16, Lee in view of Lord et al disclose the computer program product of claim 11, further comprising program code instructions to identify an environmental condition proximate the sensor, wherein the at least one predefined criteria is dependent upon the identified environmental condition (Lee; Para [0050]-[0060]-[0062]).

Regarding claim 17, Lee in view of Lord et al disclose the computer program product of claim 16, wherein the identified environmental condition comprises a weather condition (Lee et al; Para [0065]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2015004394 A) in view of Lord (US 10,042,038 B1) and further in view of Birken (US 2017/0115114 A1).
Regarding claim 14, Lee in view of Lord et al disclose the computer program product of claim 13, but do not expressly disclose further comprising program code instructions to categorize the audio event as an estimated road surface irregularity based, at least in part, on the extracted feature of the audio event. However, in the same field of endeavor, Birken et al disclose an apparatus further comprising program code instructions to categorize the audio event as an estimated road surface irregularity based, at least in part, on the extracted feature of the audio event. (Birken et al; Para [0051] [0033][0054]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to have an accurate the transportation of localization of the system.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Koontz et al (US2019/0113627 A1) and further in view of Birken (US 2017/0115114 A1).
Regarding claim 19, Paturle et al disclose a method comprising: receiving first audio data from a first sensor (Paturle et al; Para [0033]); establishing a baseline frequency profile (Paturle et al; Para [0042][0098]); identifying, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Paturle et al; Para [0032][0042]); identifying a location corresponding to the first audio event (Paturle et al; Para [0022]); encoding the first audio event in a database to correspond to the location (Paturle et al; Para [0068]-[0069]); but do not expressly disclose receiving second audio data from a second sensor; identifying, within the second audio data, a second audio event; correlating the second audio event with the first audio event; and providing the location in response to the second audio data; identifying a road surface irregularity based on the audio event, wherein the road surface irregularity comprises a property of the road at a fixed location; identifying the road surface irregularity based on the audio event. However, in the same field of endeavor, Koontz et al disclose an apparatus further comprising encoding the first audio event in a database to correspond to the location (Koontz et al; Para [0038]; database of previous georeferenced acoustic signatures); but do not expressly disclose receiving second audio data from a second sensor (Koontz et al; Para [0038][0046]; present acoustic environment sensed by microphone); identifying, within the second audio data, a second audio event (Koontz et al; Para [0038][0046]); correlating the second audio event with the first audio event (Koontz et al; Para [0038][0046];); and providing the location in response to the second audio data (Koontz et al; Para [0038][0046]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the location estimation taught by Koontz as location estimation in the device taught by Paturle. The motivation to do so would have been to provide a plurality of location estimation option to the user. Moreover, in the same field of endeavor, Birken et al disclose an apparatus comprising identify a road surface irregularity based on the audio event, wherein the road surface irregularity comprises a property of the road at a fixed location (Birken et al; Para [0051] [0033][0054]) identifying the road surface irregularity based on the audio event (Birken et al; Para [0051][0033][0027] different vehicle with different set of sensor). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to improve the portability of localization of the system.

Regarding claim 20, Paturle et al in view of Koontz et al and further in view of Birken disclose the method of claim 19, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Paturle et al; Para [0030][0079]-[0080]).
 
Regarding claim 21, Paturle et al in view of Birken disclose the apparatus of claim 1, wherein the apparatus is further caused to: identify, within the audio data, a second audio event, wherein the second audio event satisfies the at least one predefined criteria relative to the baseline frequency profile; identify a second location corresponding to the second audio event; identify a second road surface irregularity based on the second audio event, wherein the second road surface irregularity comprises a property of the road at a second fixed location; and determine the location of the vehicle based on a recognized sequence of the road surface irregularity and the second road surface irregularity. However, in the same field of endeavor, Koontz et al disclose an apparatus further comprising identify, within the audio data, a second audio event, wherein the second audio event satisfies the at least one predefined criteria relative to the baseline frequency profile (Koontz et al; Para [0038][0046]; present acoustic environment sensed by microphone); identify a second location corresponding to the second audio event (Koontz et al; Para [0038][0046]);; and determine the location of the vehicle based on a recognized sequence of the road surface irregularity and the second road surface irregularity (Koontz et al; Para [0038][0046]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the location estimation taught by Koontz as location estimation in the device taught by Paturle. The motivation to do so would have been to provide a plurality of location estimation option to the user. Moreover, in the same field of endeavor, Birken et al disclose an apparatus comprising identify a second road surface irregularity based on the second audio event, wherein the second road surface irregularity comprises a property of the road at a second fixed location (Birken et al; Para [0051][0033][0027] vehicle sound recording at different time thus different audio event). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the road condition taught by Birken as road condition detection for the apparatus taught by Paturle. The motivation to do so would have been to improve the portability of localization of the system.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2015004394 A) in view of Lord (US 10,042,038 B1) and further in view of IP.COM (NPL, The Automated acquisition of road surface irregurality and position data using passive acoustic sensors).
Regarding claim 15, Lee in view of Lord et al disclose the computer program product of claim 11, but do not expressly disclose further comprising program code instructions to suppress at least a portion of the audio data from the sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event. However, in the same field of endeavor, IP.COM discloses an apparatus further comprising program code instructions to suppress at least a portion of the audio data from the sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event (IP.COM; Page 2; lines 28-29; samples deviate by more than threshold is not acceptable for use). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the audio data detection taught by IP.COM as audio detection taught by Paturle. The motivation to do so would have been to improve the accuracy of the location estimation.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2015004394 A) in view of Lord (US 10,042,038 B1) and further in view of Luther et al (EP 2320382 A1).
Regarding claim 18, Lee in view of Lord et al disclose the computer program product of claim 11, wherein the sensor is a road noise sensor associated with a wheel (Paturle et al; Para [0065]), but do not expressly disclose the computer program product further comprising program code instructions to: receive ambient audio data from an ambient noise sensor; identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria; and suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor. However, in the same field of endeavor, Luther et al disclose an apparatus wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor (Luther et al; Fig 3; ambient sensor 14); identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria (Luther et al; Para [0030]); suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor (Luther et al; Para [0030]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the event detection taught by Luther as audio detection taught by Paturle. The motivation to do so would have been to reduce the effect of ambient noise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651